Filed 5/10/21 P. v. Maljanian CA4/2

                     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
     publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
                               publication or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

           Plaintiff and Respondent,                                      E073573

 v.                                                                       (Super.Ct.No. 16CR057094)

 JAMES E. MALJANIAN,                                                      OPINION

           Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. David A.

Williams, Judge. Affirmed.

         Richard Jay Moller, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Rob Bonta and Xavier Becerra, Attorneys General, Lance E. Winters, Chief

Assistant Attorney General, Julie L. Garland, Assistant Attorney General, A. Natasha

Cortina, Tami Falkenstein Hennick and Warren Williams, Deputy Attorneys General,

for Plaintiff and Respondent.




                                                              1
       A jury found defendant and appellant James Edward Maljanian guilty of driving

or taking a vehicle without the owner’s consent. (Veh. Code, § 10851, subd. (a).) The

trial court sentenced defendant to prison for three years, but suspended execution of the

sentence pending the successful completion of three years of formal probation.

       Defendant raises two issues on appeal. First, defendant asserts the trial court

erred by refusing his mistake of fact instruction. Second, defendant contends the trial

court erred by denying his motion for new trial, which was primarily based upon a

theory of ineffective assistance of counsel. We affirm the judgment.

                    FACTUAL AND PROCEDURAL HISTORY

       The victim collects classic cars and sells classic car parts on the internet; he is

not a professional car dealer. In 2011, the victim purchased three vehicles from Daniel

Shimiaei. One of the vehicles was a 1969 Jaguar XKE (the Jaguar). The victim

estimated the Jaguar was worth $12,000 to $25,000. The victim stored the Jaguar in a

hangar at the El Monte airport. The victim knew defendant because defendant was also

a tenant at the El Monte airport.

       On August 29, 2011, the victim borrowed $25,000 from defendant. The written

terms of the loan required the victim to pay defendant a fee of $1,950 and for the loan to

be repaid by September 28, 2011. The writing also reflected the loan was secured by

titles to two Jaguars; no identifying information was given for the Jaguars, such as

models or license plate numbers.

       By the end of September 2011, the victim had failed to repay the loan. On

November 3, 2011, the victim and defendant agreed to extend the loan to November 27,


                                              2
2011. The written extension agreement reflects a change of one of the two Jaguar titles,

from a “72 coupe v12” to a “69 conv. Jag,” i.e., the Jaguar. The title that the victim

gave to defendant for the Jaguar was unsigned. Shimiaei initially forgot to sign the title

when he sold the Jaguar to the victim, which temporarily left the victim with an

unsigned title. On October 28, 2011, Shimiaei signed the title for the Jaguar. The

victim did not register the Jaguar in his name because he planned to use the Jaguar for

parts. The title for the Jaguar that the victim gave to defendant, on November 3, 2011,

was the unsigned title from Shimiaei; however, by that date, Shimiaei had already

signed the title. Thus, there were two separate versions of the title in existence at the

same time—one that was signed by Shimiaei, and one that was unsigned. Defendant

held the version from Shimiaei that was unsigned. The victim gave defendant an

unsigned car title to show good faith, not to allow defendant to register the Jaguar in

defendant’s name.

       The victim failed to repay the entire loan balance by November 27, 2011, but

continued making payments to defendant in 2012. On January 9, 2013, defendant and

the victim entered into a third written agreement (the 2013 agreement), which reflected

the victim had repaid defendant $21,900 and that the victim would pay defendant more

interest. Another term of the 2013 agreement read, “3) Final payment of $1000 to be

done by February-27-2013. [¶] Title for [the Jaguar] transfer at time of final monies

paid, realeasing [sic] liability from [defendant].” The victim was unhappy with the

terms of the 2013 agreement. However, the victim signed the 2013 agreement because

it is “very hard to deal with [defendant] and his way of doing business. [Defendant] just


                                             3
has an approach that left [the victim] against the ball.” The victim signed the 2013

agreement “under a lot of stress and duress.”

       On January 22, 2013, the victim paid defendant another $1,000, for a total

repayment of $22,900; and that was the last payment the victim gave to defendant,

which meant the principal and interest were not fully repaid. The victim never told

defendant he could have the Jaguar. The victim explained, “It would be ludicrous to

give him a car when I had already paid $24,000 [sic].”

Defendant told Shimiaei that the victim owed defendant money. Defendant contacted

Shimiaei more than 10 times with “lots of late evening phone calls,” asking Shimiaei to

author a document reflecting defendant owned the Jaguar. Shimiaei said he “would not

do that because that was not the case and that would be illegal.” Defendant threatened

to tell various law enforcement agencies that Shimiaei was “involved with dealing with

stolen cars or cars that were in bad transactions.” Shimiaei “eventually started getting

calls from various different departments of law enforcement regarding this.”

       Defendant summoned the police to one of the victim’s hangars at the El Monte

airport. On May 14, 2013, the police arrived “in full swat outfits with their guns drawn,

storming the place.” The police asked the victim for the titles to the vehicles in the

hangar. The Jaguar was not one of the vehicles the police asked about; the Jaguar was

in a different hangar at the airport. Approximately one month later, the victim contacted

the police “regarding the accusation of [defendant] regarding the Jaguar.” The victim

showed the police his purchase agreement, his loan agreement with defendant, and

evidence that the victim had repaid “90 percent of the loan.” The victim agreed to show


                                             4
the police the Jaguar and have the VIN verified. The police came to the victim’s hangar

three or four more times to investigate the Jaguar; the time period for those visits is

unclear.

       In 2015, the victim rented 40-foot shipping containers at a storage facility in

Chino from Merlin Smit. The Jaguar was placed in one of the shipping containers. On

February 21, 2016, defendant called Smit. Defendant told Smit that defendant’s Jaguar

was in one of the victim’s shipping containers and asked Smit to help defendant “get his

car out of there.” Smit agreed to meet defendant at the storage facility to help defendant

remove the Jaguar. That same day, Smit met defendant at the storage facility. The

victim had left one or two of the doors to the shipping container unlocked. Smit opened

the container, defendant identified the Jaguar, and Smit helped defendant push the

Jaguar out of the shipping container. Smit towed the Jaguar just outside the storage

facility gate.

       Defendant called Joe Young and asked Young to tow the Jaguar because it was

not drivable. At approximately midnight, Young met defendant at the Chino storage

facility. Young towed the Jaguar to one of Young’s storage spaces in Pasadena.

Defendant told Young that defendant owned the Jaguar. On February 22, 2016, the

victim reported the Jaguar stolen.

       Young tried to help defendant sell the Jaguar. Young contacted Jon Pollock,

who specialized in classic Jaguars. Within a week of the Jaguar being towed to

Pasadena, Pollock came to look at the Jaguar. Prior to Pollock’s arrival, defendant

removed the VIN tag from the Jaguar. The VIN tag had been located under the hood,


                                             5
on the passenger side, on the bottom rail. It is not typical to remove a VIN tag when

selling a car. A classic car has more value when the VIN tag is attached because, when

it is not attached, there is an implication that the vehicle is stolen. Young asked

defendant why he removed the VIN tag. Defendant replied, “Because there was

problems with the title.” Pollock was considering purchasing the Jaguar. After looking

at the Jaguar, Pollock asked defendant for the VIN tag. Defendant told Pollock, “That

doesn’t come with the car.”

       In August 2016, a friend of Young and defendant “ran the VIN tag for

[defendant].” At that point, Young contacted law enforcement and said Young was in

possession of a stolen vehicle. Young spoke to Chino Police Detective Girasek. Young

met Girasek at the storage facility. Girasek needed to identify the Jaguar but was unable

to locate a VIN tag on the Jaguar. Young called Pollock who explained where a hidden

VIN could be found on the Jaguar. Girasek found the hidden VIN and contacted the

victim, who retrieved the Jaguar.

       Luis Hernandez was an investigator for the DMV. Hernandez explained that a

lien can be filed against a vehicle. The lien is filed with the DMV and provides notice

that the vehicle will be sold if the money owed is not paid. Hernandez further explained

that a vehicle can be transferred from one person to another by the prior owner of the

vehicle either signing title over to the new owner, or, if the title is lost, by signing an

“application for title with a transfer. But in all cases, they have to sign off the vehicle.”

Signing off means signing “a document under penalty of perjury indicating that they are




                                               6
releasing their interest in the vehicle, and they’re intending to transfer it to the new

owner.”

       When there is a dispute over vehicle ownership, the DMV will “advise the

parties to go to civil court, [and] have a judge rule on who should be awarded the

vehicle. Once that judgment is given, the certified judgment would then be sent to the

[DMV’s] Involuntary Transfer Section . . . and then revert the title to reflect what the

order of the Court was.”

                                      DISCUSSION

       A.     MISTAKE OF FACT

              1.      PROCEDURAL HISTORY

       Defense counsel requested the trial court instruct the jury on mistake of fact.

(CALCRIM No. 3406.) Defense counsel pointed to evidence that defendant told at least

one person, e.g., Young, that defendant was the owner of the Jaguar. Defense counsel

asserted the jury could use that evidence to find defendant mistakenly believed he

owned the Jaguar.

       Defense counsel also pointed to the 2013 agreement, which reads in part, “Title

for [the Jaguar] transfer at time of final monies paid, realeasing [sic] liability from

[defendant].” Defense counsel argued that the 2013 agreement “on its face, talks about

[defendant] releasing liability for the Jaguar when and if he was paid by [the victim].

Only an owner can release liability.” Defense counsel argued, “So subsumed in that is

the fact that [defendant] at that point is seen as the owner by the very language of the




                                              7
[2013 agreement].” Defense counsel argued the jury could use that evidence to find that

defendant had a good faith belief he owned the Jaguar.

       The prosecutor asserted there was not substantial evidence of such a good faith

belief. The prosecutor asserted the victim never gave defendant permission to take the

Jaguar and there was no evidence of defendant perfecting title between 2013 and 2016,

such that defendant could have had a good faith belief that he owned the Jaguar. The

prosecutor pointed to the evidence of defendant removing the VIN tag and argued that it

established defendant did not have a good faith belief that he owned the Jaguar.

       The trial court predicted the prosecutor and defense counsel would argue to the

jury about the meaning of the “releasing liability” portion of the 2013 agreement. The

trial court noted that “nobody asked [the victim], ‘What did that mean to you?’ ” The

prosecutor asked to reopen her case to ask the victim that question. Defense counsel

objected, arguing that the prosecution rested and should not be allowed to reopen its

case based upon an instruction requested by the defense. The trial court denied both the

prosecutor’s request to reopen and defense counsel’s request for a mistake of fact

instruction. The trial court said, “I am not convinced that there was a good faith belief

[o]n his part.” Defense counsel asserted it was not a matter of the court being

convinced. The trial court again said it would not instruct on mistake of fact.

              2.     ANALYSIS

       Defendant contends the trial court erred by denying his request to have the jury

instructed on a mistake of fact. The mistake alleged by defendant is that he believed he

owned the Jaguar.


                                            8
       “Pinpoint instructions ‘ “relate particular facts to a legal issue in the case or

‘pinpoint’ the crux of a defendant’s case.” ’ ” (People v. Jo (2017) 15 Cal.App.5th

1128, 1173-1174.) A trial court may properly refuse to give a pinpoint instruction when

the instruction is not supported by substantial evidence. (People v. Burney (2009) 47

Cal.4th 203, 246.) We apply the de novo standard of review when examining whether

the trial court erred by refusing a pinpoint instruction. (People v. Johnson (2009) 180

Cal.App.4th 702, 707.) When evaluating the evidence to determine whether a pinpoint

instruction should be given, the court should view the evidence “under the defendant’s

account of events.” (People v. Tufunga (1999) 21 Cal.4th 935, 944.)

       Theft or taking of a vehicle requires evidence of a defendant’s specific “intent

either to permanently or temporarily deprive the owner thereof of his or her title to or

possession of the vehicle, whether with or without intent to steal the vehicle.” (Veh.

Code, § 10851, subd. (a).) Specific intent can be disproven when the defendant

committed the charged act “under an ignorance or mistake of fact.” (Pen. Code, § 26.)

       “A mistake of fact must be in good faith.” (People v. Watt (2014) 229

Cal.App.4th 1215, 1218.) “ ‘ “Good faith, or its absence, involves a factual inquiry into

the plaintiff’s subjective state of mind [citations]: Did he or she believe the action was

valid? What was his or her intent or purpose in pursing it? A subjective state of mind

will rarely be susceptible of direct proof; usually the trial court will be required to infer

it from circumstantial evidence.” ’ ” (People v. Superior Court (Sokolich) (2016) 248

Cal.App.4th 434, 447.)




                                              9
       The most favorable finding for defendant that could be made in regard to good

faith is that defendant believed, in good faith, that he had some interest in the Jaguar

because the Jaguar was collateral for a loan that was not fully repaid to defendant. The

nature and validity of the interest claimed by defendant would need to be determined in

some manner, e.g., via a civil lawsuit, a DMV lien, or voluntary settlement with the

victim.

       There is no evidence indicating that defendant took the legal steps necessary to

take possession of the Jaguar as collateral for the loan. There is no evidence indicating

the victim voluntarily released liability for the Jaguar to defendant. There is no

evidence indicating the victim voluntarily gave defendant physical possession of the

Jaguar. Thus, there is no evidence to support a finding that defendant, in good faith,

believed he had the right to physically take the Jaguar from the Chino storage container.

       To the contrary, there is evidence that defendant knew he did not have the right

to take possession of the Jaguar. In particular, starting in 2012, defendant tried more

than 10 times to pressure Shimiaei to falsify a document reflecting Shimiaei sold the

Jaguar to defendant. That evidence establishes that, prior to defendant removing the

Jaguar from the Chino storage facility, defendant was aware that he was missing

necessary documents to take possession of the Jaguar. Also, defendant removed the

VIN tag from the Jaguar, which shows that, after defendant took the Jaguar, he

remained aware that he lacked the right to possess the Jaguar.

       Thus, there is evidence from which one could conclude that defendant believed,

in good faith, that he had an unsettled claim to a security interest in the Jaguar, but there


                                             10
is no evidence from which one could find that defendant believed, in good faith, that he

had a right to remove the Jaguar from the Chino storage container. Therefore, the trial

court did not err by refusing to instruct the jury on mistake of fact.

       Defendant contends the jury could infer that defendant had a good faith belief

that he owned the Jaguar from the evidence that the Jaguar was collateral for the loan

that was not fully repaid. The evidence reflects that, as collateral for the loan, the

victim gave defendant an unsigned title for the Jaguar. With an unsigned title,

defendant could not register the Jaguar. Thus, defendant held a document that clearly

was incomplete and did not provide him with title, in that it lacked signatures. Given

the obvious lack of signatures on the title held by defendant, the jury could not have

found a good faith belief of ownership based upon that evidence. At most, the jury

could find defendant had an unsettled claim to the Jaguar.

       In defendant’s appellant’s reply brief, defendant writes, “There was strong

evidence that [defendant] in good faith believed he was entitled to ownership of the

Jaguar when [the victim] refused to pay back the loan secured by the car, for which he

had a signed title.” It is unclear who defendant is asserting held the signed title. To the

extent defendant is asserting that defendant held the signed title for the Jaguar, he

provides no record citation to support that assertion. The record reflects there were two

versions of the title—one signed by Shimiaei and one unsigned by Shimiaei. In our

reading of the record, the evidence only reflects that defendant held the unsigned

version of the title.




                                             11
       Defendant points to evidence that defendant called the police to the victim’s

hangar at the El Monte airport as evidence that defendant had a good faith belief that he

owned the Jaguar. The problem with relying upon that evidence is that, in 2013, the

police questioned the victim about the Jaguar, looked at the victim’s documents,

verified the Jaguar’s VIN, and the Jaguar remained with the victim. Given that the

police left the Jaguar with the victim, one cannot infer from that evidence that defendant

believed defendant was the rightful owner of the Jaguar in 2016. Perhaps defendant

believed when he contacted police in 2013 that he was the rightful owner, but upon the

police leaving the Jaguar with the victim, defendant would have learned that defendant

was not the owner of the Jaguar. Thus, the evidence of defendant contacting the police

in 2013 does not demonstrate that, in 2016, defendant had a good faith belief that he

could remove the Jaguar from the Chino storage container.

       Next, defendant asserts the evidence of defendant telling Young that defendant

owned the Jaguar is evidence of defendant’s good faith belief that he owned the Jaguar.

There is no evidence to explain why defendant would have subjectively believed that he

owned the Jaguar. As explained ante, as collateral for the loan, the victim gave

defendant an unsigned title and the victim retained physical possession of the Jaguar.

Thus, defendant had neither a title he could register nor physical possession of the

Jaguar. Given the evidence, one could not reasonably conclude that defendant held a

good faith belief that he owned the Jaguar; rather, one could, at most, conclude that

defendant believed he had an unsettled claim to the Jaguar and that defendant chose to




                                            12
bypass the civil legal system and resort to self-help to try to settle the issue of

ownership.

       Also asserted is that defendant may have been unaware of the legal paths to

obtain ownership of the Jaguar and therefore believed in good faith that he could take

the Jaguar. Defendant’s argument fails because is there is no evidence of defendant’s

lack of awareness of civil remedies. (See People v. Mayberry (1975) 15 Cal.3d 143,

157 [defendant bears the burden of proof for a mistake of fact defense].) Thus, one

cannot infer a good faith belief based upon a lack of knowledge of civil remedies

because there is no evidence of a lack of knowledge of civil remedies.

       B.     MOTION FOR NEW TRIAL

              1.      PROCEDURAL HISTORY

                      a.     Los Angeles Case

       In Los Angeles County, defendant was charged with two felonies, one of which

alleged defendant perjured himself on a DMV certificate of title (Pen. Code, § 118,

subd. (a)). In that case, on February 24, 2014, defendant plead no contest to a

misdemeanor charge of furnishing an altered certified copy of an official record (Pen.

Code, § 115.3); the two felony charges were dismissed. One of the terms of defendant’s

probation was that he not harass the victim—the same victim as in the instant case.

                      b.     Pretrial Motion

       In the instant case, prior to the start of trial, defense counsel moved to exclude

evidence of defendant’s Los Angeles conviction, except for impeachment purposes.

The prosecutor argued the misdemeanor conviction pertained to the instant case, in that


                                               13
the misdemeanor concerned defendant wrongly registering the Jaguar in his name. The

prosecutor argued that the 2014 conviction was relevant to show intent and knowledge

when defendant took the Jaguar in 2016. (Evid. Code, § 1101, subd. (b).) Defense

counsel argued there was no factual basis for the plea explicitly given in the record of

conviction. The trial court ruled that the Los Angeles conviction could only be used for

impeachment purposes. The court explained that the prosecutor’s argument failed

because the conviction did not prove that defendant did not own the Jaguar, it only

proved that defendant failed to properly complete the paperwork for the Jaguar.

                      c.      Motion for New Trial

       Defendant’s trial attorney was Mr. Turcu. After the jury’s verdict, defendant

changed attorneys, and the new attorney, Mr. Lobato, moved for a new trial based in

part on ineffective assistance of counsel by Turcu. Lobato asserted defendant registered

the title for the Jaguar in defendant’s name, at the DMV, on October 30, 2012, which is

the reason the 2013 agreement discussed defendant releasing liability for the Jaguar.

Lobato contended Turcu was ineffective for failing to introduce the 2012 title because it

would have provided proof of defendant’s mistaken belief that he owned the Jaguar.

Lobato also asserted Turcu was ineffective because he did not allow defendant to

testify. Lobato represented that defendant would have testified that he registered the

Jaguar’s title in his name in order to pressure the victim to repay the loan, i.e., it was a

tactic to collect the debt.




                                             14
                        d.   Opposition

       The prosecutor opposed defendant’s motion and attached exhibits to the

opposition. One of the exhibits was a preconviction probation report (Pen. Code,

§ 1203.7) for the 2014 Los Angeles plea. The probation report reads, in part, “On

October 30, 2012, the defendant entered the Pasadena DMV Office and registered the

Jaguar in his own name even though he had not legally purchased it and was not the

legal owner.”

       Another exhibit is the Los Angeles Sheriff’s Department incident report related

to the charges that led to the 2014 plea. The report is written by Los Angeles Sheriff’s

Detective Thorne. In the report, Thorne explains that defendant contacted law

enforcement officers and informed them that defendant obtained the Jaguar from

Shimiaei in August 2011, and that the victim stole the Jaguar from defendant. As part

of his investigation, Thorne “contacted the DMV law enforcement line and ordered

Certified VIN histories on the . . . Jaguar [, which] would give [him] information on

registration activity for the past several years on the Jaguar.” Thorne found “a ‘Notice

of Release of Liability’ on file with the DMV showing Mr. Shimiaei selling the . . .

Jaguar to [the victim] in 2011.”1 Shimiaei told law enforcement officers that he sold the

Jaguar to the victim.

       In Thorne’s incident report he wrote, “When [the victim] gave the . . . Jaguar

Title to [defendant] to ‘hold’ pending the full payment of their loan agreement, he did


       1The victim did not register the Jaguar in his name, but Shimiaei filed
paperwork reflecting he sold the Jaguar.

                                           15
not give [defendant] authorization to register the . . . Jaguar in his name and claim the

car was his. But that is what he has done. [Defendant] has taken the . . . Jaguar Title,

signed off (releasing interest in the vehicle) by . . . Shimiaei on 10-23-11 and registered

the car in his name. He turned over the State of California Certificate of Title and wrote

that as of 10-30-12 he purchased the 1969 Jaguar. In addition to this, he reported the

purchase price for the Jaguar was $500.00 dollars. [Defendant] also signed the back of

the Certificate of Title under the statement that reads ‘I certify (or declare) under

penalty of Perjury under the laws of the State of California that the foregoing is true and

correct.’ [¶] [Defendant] committed Perjury (118 PC) when he signed the Title, went

into the Pasadena DMV Office and reported to the DMV he bought the 1969 Jaguar

from . . . Shimiaei on 10-23-12 for $500.00. He also perjured himself when he reported

to the DMV he paid $500.00 for a car worth over $10,000 dollars.”

                      e.     Hearing

       At the hearing on defendant’s motion for new trial, the prosecutor summarized

Lobato’s argument as asserting the 2012 title for the Jaguar should have been

introduced as evidence of defendant’s good faith belief that he owned the Jaguar. The

prosecutor asserted Lobato’s argument failed because defendant was convicted of

“illegally altering an official record that had to do with putting title of the [Jaguar] in his

name.” The prosecutor contended the Los Angeles conviction proved defendant “was

on notice that he did not have legal title to the [Jaguar].”

       Lobato asserted the prosecutor was making “a huge assumption” and that there

was nothing in the Los Angeles record of conviction indicating that defendant’s plea


                                              16
related to the Jaguar or the DMV. The trial court asked Lobato what altered document

formed the basis of defendant’s Los Angeles conviction. Lobato said there was no way

of knowing because no factual basis was given for the plea. Lobato asserted that,

during trial, the victim should have been asked (1) if he had seen the 2012 Jaguar title

registered in defendant’s name; and (2) if the provision about defendant releasing

liability for the Jaguar was put in the 2013 agreement because of the 2012 title. Lobato

asserted that without the 2012 title and the victim’s testimony about the 2013

agreement, defendant was effectively denied his mistake of law defense, and that denial

of the defense demonstrated ineffective assistance of counsel by Turcu.2

       The trial court noted the victim and Shimiaei testified that they had never given

defendant a signed title. The trial court asserted that defendant’s conviction for altering

a document is the only indication of how defendant obtained title in 2012, so evidence

of the 2012 title would not have established defendant’s good faith belief that he owned

the Jaguar. The trial court concluded, “I really don’t have any good faith evidence.”

The trial court denied the motion for new trial and noted that Turcu had tried to pursue a

mistake of fact defense.




       2 Lobato repeatedly referred to CALCRIM No. 3411, which is the instruction for
a mistake of law. The mistake of fact jury instruction is CALCRIM No. 3406. The
record indicates Lobato intended to argue mistake of law, rather than mistake of fact, as
Lobato said, “This is CALCRIM 3411, which deals with mistakes of law” and “But
3406, which is a mistake of fact, that’s 3411 of the CALCRIM.” The prosecutor
responded to Lobato’s argument by discussing law pertaining to mistake of fact. Later
in Lobato’s argument, he switched to arguing mistake of fact.

                                            17
               2.     ANALYSIS

        Defendant contends the trial court erred by denying his motion for new trial.

Defendant asserts Turcu was ineffective for failing to introduce the 2012 title because

“[t]he strongest claim [defendant] could make was that he owned the Jaguar as

evidenced by the title that he had obtained in 2012.”

        When the trial court denies a motion for new trial that is based upon ineffective

assistance of counsel, we apply a hybrid standard of review. We defer to the trial

court’s factual findings if they are supported by substantial evidence, and we apply the

de novo standard of review over the ultimate issue of whether defendant was denied

effective assistance of counsel. (People v. Taylor (1984) 162 Cal.App.3d 720, 724-725;

see also People v. Nesler (1997) 16 Cal.4th 561, 582.) To demonstrate ineffective

assistance of counsel, a defendant must establish “ ‘that counsel’s acts or omissions

resulted in the withdrawal of a potentially meritorious defense.’ ” (Taylor, at pp. 724-

725.)

        Defendant appears to envision a version of the trial where the 2012 title is

introduced, and the prosecutor is not permitted to provide any evidence in response. A

more realistic version of the trial is that if Turcu introduced the 2012 title, then the

prosecutor would have called Los Angeles Sheriff’s Detective Thorne, who investigated

the 2014 altered document case, to testify about the 2012 title. Thorne would testify

about defendant’s falsehood to law enforcement that defendant purchased the Jaguar

from Shimiaei in 2011, and defendant’s falsehood on the DMV certificate of title that he

purchased the Jaguar for $500. (See Evid. Code, § 1220 [party admission]; see also


                                             18
People v. Anderson (2018) 5 Cal.5th 372, 403 [criminal defendant’s hearsay statement

came within the hearsay exception].)

       Thus, if Turcu introduced the 2012 title, then he would have opened the door for

the prosecutor to have Thorne testify about the falsity of the 2012 title. By not

introducing the 2012 title and by having the 2014 conviction excluded, Turcu helped to

prevent the jury from hearing about Thorne’s investigation. To the extent defendant

wanted to use the 2012 title (1) to prove defendant was the owner of the Jaguar,

Thorne’s testimony would have been harmful because it would have shown the

underlying basis for the title was false, e.g., defendant’s falsehood that he purchased the

Jaguar from Shimiaei, indicating the title was not a reliable source for proving

ownership; and/or (2) to prove defendant’s subjective belief that he owned the Jaguar,

Thorne’s testimony would have been harmful because it would have shown that

defendant knew, prior to 2016, that defendant was not the owner of the Jaguar due to the

results of the criminal investigation surrounding the 2012 title.

       Turcu could have reasonably concluded that opening the door to Thorne’s

testimony would be more harmful to defendant’s case than helpful, and that the better

course was to omit the 2012 title so as to prevent Thorne from being called as a witness.

Therefore, we conclude the trial court did not err in finding Turcu rendered effective

assistance.

       Defendant asserts Turcu should have called the owner of the Chino storage

facility, Charlie McBride, to testify that when he checked with the DMV to identify the

owner of the Jaguar, the DMV informed McBride that defendant owned the Jaguar.


                                            19
Defendant fails to explain what hearsay exception would cause this evidence to be

admissible. Due to the lack of analysis concerning admissibility, we are not persuaded

that the trial court erred. Moreover, in regard to relevance, no evidence was proffered

that McBride shared the DMV information with defendant, so as to aid in proving

defendant’s state of mind.

       Defendant asserts Turcu should have called defendant to testify because

defendant would have testified that defendant registered the Jaguar in his name to

pressure the victim to sign the 2013 agreement and repay the loan. Defendant asserts

this evidence would prove good faith, but fails to explain how it would do so. The

proposed testimony provides no insight into why defendant believed he owned the

Jaguar. Moreover, the testimony would invite impeachment related to the Los Angeles

conviction. Accordingly, we conclude the trial court did not err on this point.

       Defendant’s ineffective assistance of counsel argument was his primary

argument in his motion for new trial, but it was not the sole issue in the motion.

Defendant also raised issues of denial of a fair trial, prosecutorial misconduct, and the

verdict being contrary to the evidence. On appeal, defendant raises issues related to

these alternate bases for the motion for new trial, which we will address in turn.

       First, defendant contends he was denied a fair trial, or the ability to present a

defense, by the combination of Turcu’s failure to introduce the 2012 title and the trial

court’s refusal to give the mistake of fact instruction. We have explained ante that

defendant failed to demonstrate that Turcu was ineffective, and we have explained ante

that the trial court did not err by refusing to instruct the jury on the law of mistake of


                                             20
fact. Consequently, we conclude defendant failed to demonstrate that he was denied a

fair trial, and therefore we conclude the trial court did not err by denying the motion for

new trial on this point.

       Second, defendant contends the trial court erred by denying his motion for new

trial because the prosecutor committed misconduct by misrepresenting to the trial court

that defendant’s Los Angeles conviction involved fraud related to the Jaguar, when the

record of conviction did not reflect that. A prosecutor commits misconduct by using

deception to persuade the trial court. (People v. Morales (2001) 25 Cal.4th 34, 44.) We

apply the abuse of discretion standard of review when reviewing the denial of a motion

for new trial that is based upon alleged prosecutorial misconduct. (People v. Thompson

(2010) 49 Cal.4th 79, 140.)

       A defendant bears the burden in a motion for new trial. (People v. Watts (2018)

22 Cal.App.5th 102, 116-117.) Defendant failed to sustain his burden in this case. In

the motion for new trial, defendant did not offer a declaration from himself, his Los

Angeles attorney, or the Los Angeles prosecutor to explain the factual basis for

defendant’s plea, so as to prove that the prosecutor in the instant case was incorrect.

(See People v. Manibusan (2013) 58 Cal.4th 40, 54 [three sworn declarations filed with

a motion for new trial]; see also People v. Lavender (2014) 60 Cal.4th 679, 693

[discussing declarations and an evidentiary hearing for a motion for new trial]).

Defendant does not address the probation report and Thorne’s incident report, which

both reflect the 2014 charges were related to false registration paperwork that defendant

gave to the DMV concerning the Jaguar, e.g., defendant’s falsehood that he paid


                                            21
Shimiaei $500 for the Jaguar. Due to the lack of evidence offered by defendant to prove

the prosecutor made a misrepresentation, and defendant’s failure to address the

probation report and Thorne’s incident report reflecting the prosecutor’s representation

was accurate, we conclude the trial court did not err by denying the motion for new trial

on this ground.

       Third, defendant contends the trial court erred by denying his motion for new

trial because the verdict is contrary to the evidence. In deciding whether a verdict is

contrary to the evidence, the trial court must independently review the evidence to

determine if there “is sufficient evidence to sustain the verdict.” (People v. Dickens

(2005) 130 Cal.App.4th 1245, 1251.) We review the trial court’s ruling under the abuse

of discretion standard of review. (Id. at p. 1252.)

       Defendant contends the Jaguar was registered in his name, and the victim was

aware of the 2012 title as shown by the 2013 agreement, which indicates a legal transfer

occurred. Defendant’s argument ignores critical evidence. The 2013 agreement was

signed in January 2013; and, in June 2013, the police examined the Jaguar and the

victim’s paperwork for the Jaguar, and the police left the Jaguar with the victim. If the

victim acquiesced to defendant’s ownership of the Jaguar, then the victim would not

have demonstrated to police that the victim owned the Jaguar in June 2013. Moreover,

the victim testified that he disagreed with the terms of the 2013 agreement and that he

signed the 2013 agreement under duress. One could conclude from that testimony that

the victim did not agree with the term in the 2013 agreement about defendant releasing

liability for the Jaguar because the victim did not agree that defendant owned the


                                            22
Jaguar. Further, the victim testified, “It would be ludicrous to give [defendant] a car

when [the victim] had already paid” a majority of the money owned on the loan. From

that evidence one can conclude the victim would not have acquiesced to defendant

taking ownership of the Jaguar. Thus, there is evidence from which one could conclude

that the victim did not acquiesce to defendant taking ownership of the Jaguar. Because

defendant fails to address all of the evidence, we are not persuaded that the trial court

abused its discretion.

       Defendant contends the trial court erred by not reducing his conviction to a

misdemeanor. Defendant contends the felony finding was contrary to the evidence

because the Jaguar was worth less than $950. (Pen. Code, § 490.2; People v Page

(2017) 3 Cal.5th 1175, 1183.) Defendant points to testimony that the Jaguar’s

floorboards were rusted through and asserts the victim’s valuation of the Jaguar at

$12,000 to $25,000 is implausible. Young testified that, while the Jaguar was “a rust

bucket,” it had “a lot of parts . . . that could still be used for somebody restoring

Jaguars.” Young estimated that the Jaguar, as a parts car, was worth $10,000 to

$15,000. Defendant fails to explain why it was implausible for the Jaguar to be worth

more than $950 as a parts car. Accordingly, we are not persuaded that the trial court

abused its discretion by denying the motion for new trial on this point.

       In sum, the trial court did not err.




                                              23
                                      DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                    MILLER
                                                             J.


We concur:


McKINSTER
                    Acting P. J.


FIELDS
                                 J.




                                          24